Title: James Madison to John E. Lovell, 31 March 1832
From: Madison, James
To: Lovell, John E.


                        
                            
                                Sir
                            
                            
                                
                                    Montpellier
                                
                                 Mar. 31. 1832
                            
                        
                        I have recd your letter of the 22d. It was a little delayed by being addressed to Charlottesvill instead of
                            the P. Office near me. There must be some mistake in the circumstances refering to a conversation with Mr Colton. I have
                            no recollections that coincide with them.
                        Notwithstanding the qualifications and accomplishments of Mr. Cardella I can authorize no expectation that he
                            would find an opening for them at the University of Virga. He will do well therefore not to be diverted by it from other
                            views; in which I wish him the success due to his attested merits. With friendly respects
                        
                            
                                J. M.
                            
                        
                    